COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00323-CV


IN THE INTEREST OF A.I., A CHILD



                                      ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-582890-15

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DELIVERED: March 9, 2017




      1
       See Tex. R. App. P. 47.4.